LAM!UBRARY

NO. 2864l

IN THE SUPREME COURT OF THE STATE OF HAWAlT

CIV. NO. 02-1-O691
KRISTIE TOKUHISA, Court-Appointed Class Representative,
individually and on behalf of all others similarly situated,
Petitioner/Plaintiff-Appellant,

and

individually and on behalf

CYNTHIA ALTMAN and KELLY MULLER,
Plaintiffs,

of all others similarly situated,

VS.

CUTTER MANAGEMENT CO.; CUTTER MOTOR CARS, lNC.; CUTTER

DODGE, CHRYSLER, PLYMOUTH, JEEP OF PEARL CITY, INC. dba
CUTTER DODGE CHRYSLER PLYMOUTH JEEP OF PEARL CITY,
Respondents/Defendants/Third-Party Plaintiffs/

  
   

 

 

Counterclaim Defendants-Appellees, mr §§

€`?.13

and §§

RED SWAN INCORPORATED, Respondent/Defendant-A, ilee§B
vs. §§

§§

INC.#§ §

SAFE-GUARD PRODUCTS INTERNATIONAL,
Respondent/Third-Party Defendant/Counterclaim

Plaintiff-Appellee.

cIv. NO. 02-1-2915

KRISTIE TOKUHISA, Court-Appointed Class Representative,
individually and on behalf of all others similarly situated,
Petitioner/Plaintiff-Appellant,

and

WALTER CALIZO, ROCHELLE MOLINA, FERlLA PEREZ, FRANClSCO ANCHETA,
KELLY ANCHETA, KHAMTAN TANHCHALEUN, and CHOU TANHCHALEUN,
individually and on behalf of all others similarly situated,

Plaintiffs,

VS.

CUTTER MANAGEMENT CO-; CUTTER DODGE, INC.; RAINBCW CHEVROLET,
INC.; CUTTER FORD, INC.; CUTTER IMPORTS, INC.7 CUTTER
MOTOR CARS, INC.; CUTTER OF WAIPAHU, INC.; and CUTTER

PONTIAC, BUICK, GMC OF WAIPAHU, INC.,
Respondents/Defendants/Cross-Claim Plaintiffs/
Cross-Claim Defendants-Appellees,

and
RED SWAN INCORPORATED; Respondent/Defendant-Appellee,
and
SAFE-GUARD PRODUCTS INTERNATIONAL INC.,

Respondent/Defendant/Cross-Claim Defendant/
Cross-Claim Plaintiff-Appellee.

CERTlORARl TO THE INTERMEDIATE COURT OF APPEALS
(ClV NOS. 02-l-O69l & 02-l-29l5)

ORDER DlSMlSSlNG CERTIORARl PROCEEDING
(By: Nakayama, Acting C.J., Acoba, and Duffy, JJ.,
Circuit Judge Perkins in place of Moon C.J., recused
and Circuit Judge Border in place of Recktenwald, J., recused)
Upon further consideration of the records and files in
this case, it appearing that the writ of certiorari herein was
improvidently granted,
IT IS HEREBY ORDERED that this certiorari proceeding is

dismissed.

DATED: Honolulu, HawaiUq July l9, 20lO.

/5@¢.»¢¢,,“1\¢1»4@1»~4 a.me~

V.~_..»-_ ,
Q/»..».. c.b~»g@&, §,.

mwmt
%¢¢)MM¢/